DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Amendment
This Office Action is in response to the Amendment filed on the date: July 28, 2021.
Claims 1-8, 10-13 and 16-25 are currently pending.  Claims 8, 10 and 17-18 have been amended.  Claims 9 and 14-15 have been canceled.  Claims 19-25 are new.

Response to Arguments
Rejections under 35 U.S.C. §112
Applicant’s arguments, see REMARKS / DISCUSSION OF ISSUES page 6, with respect to the rejection of claims 8 and 17-18 have been fully considered and are persuasive.  The rejection of claims 8 and 17-18 has been withdrawn. 

Rejections under 35 U.S.C. §102
The applicant has argued that the prior art Johnson fails to teach all of the claim limitations of claim 1, see REMARKS / DISCUSSION OF ISSUES pages 7-9.  The examiner has considered the 

Rejections under 35 U.S.C. §103
Applicant’s arguments, see REMARKS / DISCUSSION OF ISSUES pages 10-11, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sweeney, II et al. 2007/0136036.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10the memory" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-13 and 16-18 are rejected for inheriting the deficiencies of claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. 2014/0320153 (called Johnson hereinafter, PGPub equivalent to applicant disclosed art Johnson et al. 9188606 and previously cited).

Regarding independent claim 1, Johnson teaches, in Figures 1A-3B, an oscilloscope probe (100), comprising: 
a connector pod (200); 
a probe identification module (230) disposed in the connector pod, the probe identification module having a cross-sectional area (rectangular chip for 230); and 
a probe identification (ID) pin (para [0042]; output connector 240 has pins to read the data from 230) disposed in the connector pod, and in-line with the probe identification module (Fig. 2A) and having a substantially identical cross-sectional area as the probe identification module (the chip 230 is considered to be substantially identical to the connector/pin 240 and 242). 

Regarding claim 2, Johnson teaches the oscilloscope probe of claim 1, and further teaches wherein the probe identification module comprises a circuit board comprising a memory (para [0039]; 230 stores data about the probe). 

Regarding claim 3, Johnson teaches the oscilloscope probe of claim 2, and further teaches wherein the memory comprises an electrically erasable programmable memory (EEPROM) (para [0090]). 

Regarding claim 4, Johnson teaches the oscilloscope probe of claim 2, and further teaches further comprising an electrical connector (Fig. 4B; 440) configured to electrically connect the oscilloscope probe to an oscilloscope (Fig.4B; 490); and a circuit (Fig. 4A; 420, 430 and 450) disposed between the EEPROM and the electrical connector. 

Regarding claim 5, Johnson teaches the oscilloscope probe of claim 4, and further teaches wherein an electrical signal is provided to the EEPROM, the electrical signal configured to cause the EEPROM to provide unique identification values to the oscilloscope (para [0039 and 0090]). 

Regarding claim 6, Johnson teaches the oscilloscope probe of claim 5, and further teaches wherein the unique identification values comprises a probe type, a serial number of the oscilloscope probe, and parametric information of the oscilloscope probe (para [0039]; identifier 230 stores model type, with the model data usually containing serial/identification number of the probe, and calibration information of the probe). 

Regarding claim 7, Johnson teaches the oscilloscope probe of claim 5, and further teaches wherein the electrical signal is received from a circuit board disposed on the oscilloscope (Fig. 5A; Vcc onboard the oscilloscope powering the probe head 110). 

Regarding claim 8, Johnson teaches the oscilloscope probe of claim 1, and further teaches wherein a value of a resistance of the resistor is chosen to identify a presence of the probe identification module (para [0039]; sensing resistor 220 is part of the probe head with chip 230). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 10-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Jeon et al. 2016/0220325 (called Jeon hereinafter and previously cited) and further in view of Sweeney, II et al. 2007/0136036 (called Sweeney hereinafter and newly cited).

Regarding independent claim 10, Johnson teaches, in Figures 1A-3B, an oscilloscope probe (100), comprising: 
a connector pod (200) and a probe identification module (230).
Johnson fails to teach a radio-frequency identification (RFID) tag comprising an integrated circuit and an antenna disposed in the connector pod, the RFID tag being configured to identify the oscilloscope probe. 
Jeon teaches, in Figure 2A, a radio-frequency identification (RFID) tag (300) comprising an integrated circuit and an antenna (para [0082]) disposed in the connector pod (Fig. 7A; 230), the RFID tag being configured to identify the oscilloscope probe (para [0077]). 
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the probe identification structure as described by Johnson with the RFID probe identification system as described by Jeon for the purpose of reducing the physical components needed within the probe and allow wireless transmission of identification data of the probe.
	Johnson and Jeon fail to teach wherein an electrical signal causes the RFID tag to provide unique identification values of the oscilloscope probe comprising one or more of a probe attenuation factor, a bandwidth, an impedance, a frequency compensation, and calibration factors, which are stored in the memory, to the oscilloscope.
Sweeney teaches wherein an electrical signal causes the RFID tag to provide unique identification values of the oscilloscope probe comprising one or more of a probe attenuation factor, a bandwidth, an impedance, a frequency compensation, and calibration factors, which are stored in the memory, to the oscilloscope (para [0010]; allows identification of RFID tags and their specifications through the use of oscilloscope to enter information into a system).


Regarding claim 11, Johnson, Jeon and Sweeney teach the oscilloscope probe of claim 10, Johnson further teaches wherein the integrated circuit comprises a memory (para [0039]; 230 stores data about the probe). 

Regarding claim 12, Johnson, Jeon and Sweeney teach the oscilloscope probe of claim 11, Johnson further teaches wherein the memory comprises an electrically erasable programmable memory (EEPROM) (para [0090]). 

Regarding claim 13, Johnson, Jeon and Sweeney teach the oscilloscope probe of claim 11, and both further teaches wherein the RFID tag is configured to receive a signal from an RFID reader (Jeon; Fig. 2B; 400), and to transmit information from the oscilloscope probe to an oscilloscope (Johnson; Fig.4B; 490). 

Regarding claim 16, Johnson, Jeon and Sweeney teach the oscilloscope probe of claim 15, Johnson further teaches wherein the electrical signal is received from a circuit board disposed on the oscilloscope (Fig. 5A; Vcc onboard the oscilloscope powering the probe head 110). 

Regarding claim 17, Johnson, Jeon and Sweeney teach the oscilloscope probe of claim 10, Johnson further teaches wherein a value of a resistance of the resistor is chosen to identify a presence of the RFID tag (para [0039]; sensing resistor 220 is part of the probe head with chip 230). 

Allowable Subject Matter
Claims 19-25 are indicated as allowable subject matter.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, this claim was indicated as allowable subject matter in the previous Office Action mailed on July 15, 2021.
New independent claim 19 contain the original claim limitations of claim 1 and incorporates the claim limitations of claim 9, which was indicated as allowable subject matter in the previous Office Action mailed on July 15, 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Baxter discloses “Manual RFID antenna tuning system” (see 2012/0168518)
Ahmadloo discloses “System and method for identification and authentication of precious metals and small jewelry items using radio frequency identification (“RFID”) technology” (see 2014/0292477)
Hussain et al. discloses “Method of identifying tagged articles” (see 2013/0241710)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                     

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867